 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WHEAT LAND, INC., a California                   No. 1:19-cv-001198-DAD-SKO
      corporation, also known as William J.
12    Mouren Farming, Inc.,
13                       Plaintiff,                    ORDER DIRECTING THE CLERK TO
                                                       TERMINATE DEFENDANT
14           v.                                        CONOCOPHILLIPS
15    PHILLIPS 66 PIPELINE, LLC, a Delaware            (Doc. 7)
      limited liability company,
16    CONOCOPHILLIPS, a Delaware
      corporation,
17
                         Defendants.
18

19

20          On October 16, 2019, Plaintiff filed a Notice of Voluntary Dismissal dismissing without

21   prejudice only the claims against Defendant ConocoPhillips. (Doc. 7.)

22          In relevant part, Rule 41(a)(1)(A) provides:

23          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
24
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
25          appeared.

26   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
27   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
28
 1   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 2   F.3d 688, 692 (9th Cir. 1997).

 3            Plaintiff filed this notice before ConocoPhillips served an answer or a motion for summary

 4   judgment. Thus, pursuant to Rule 41(a)(1)(A)(i), Plaintiff has voluntarily dismissed this matter,

 5   without prejudice, as to Defendant ConocoPhillips. Accordingly, the Clerk of Court is directed to

 6   TERMINATE Defendant ConocoPhillips.

 7            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 8   defendant.

 9
     IT IS SO ORDERED.
10

11   Dated:     October 17, 2019                                 /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
